CAMPBELL, Judge.
The defendant presents for review the in-court identification of the defendant by Mrs. Clifton. The trial court conducted a voir dire examination of Mrs. Clifton and found as a 'fact that she had had adequate opportunity to observe the defendant while he was in the store and any view of him that' she had while he was in custody of the police officers was not such as to taint the in-court identification. We think the evidence before the trial court was ample to sustain this finding, and there was no error in permitting the in-court identification of the defendant by Mrs. Clifton.
The defendant also assigns as error the denial of his motion for judgment as of nonsuit. There is no merit in this assignment of error for that the evidence was ample for submission to the jury.
*373We have reviewed the court’s instructions to the jury and find them to be without error.
The defendant had a fair trial free from prejudicial error, and we find
No error.
Judges Britt and Vaughn concur.